OPINION — AG — **** AD VALOREM TAXES — MANUFACTURING FIRMS **** IF AN OKLAHOMA MANUFACTURING FIRM MANUFACTURED PRODUCTS FROM MATERIALS SUCH AS THREAD OR TWINE PURCHASED FROM SOME OTHER MANUFACTURER SUCH OKLAHOMA FIRM WOULD NOT COME WITHIN THE PURVIEW OF 68 O.S. 1969 Supp., 2001 [68-2001], PROVIDING TAXES IN LIEU OF AD VALOREM TAXES, BUT WOULD HAVE ITS STOCK AND BUILDINGS ASSESSED BY THE COUNTY ASSESSOR IN THE SAME MANNER AS OTHER PROPERTY OF THE SAME KIND OR CHARACTER. CITE: OPINION NO. 68-181 (W. J. MONROE) OPINION NO. 69-181